UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4966


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRENELL D. MURPHY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, Chief District
Judge. (1:09-cr-00098-BEL-1)


Submitted:   November 30, 2010            Decided:   December 21, 2010


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


M. Gordon Tayback, Baltimore, Maryland, for Appellant.     Rod J.
Rosenstein, United States Attorney, Philip S. Jackson, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Trenell      D.   Murphy    pled     guilty       to   possession       with

intent to distribute cocaine and was sentenced to 240 months of

imprisonment.         In his plea agreement, Murphy reserved the right

to   appeal    the     district      court’s     order    denying      his    motion    to

suppress evidence found as a result of a warrantless search of

his vehicle.          The propriety of that ruling is the sole issue

Murphy     raises     on   appeal.       For     the    reasons      that    follow,   we

affirm.

              In reviewing the district court’s denial of Murphy’s

suppression         motion,     we   review     the     district     court’s    factual

determinations for clear error and any legal determinations de

novo.      United States v. Kelly, 592 F.3d 586, 589 (4th Cir.),

cert. denied, 130 S. Ct. 3374 (2010).                        Because the district

court denied Murphy’s motion, we construe the evidence “in the

light most favorable to the government.”                  Id.

              The    Fourth     Amendment       guarantees      “the   right     of    the

people to be secure . . . against unreasonable searches and

seizures” and requires that “searches be conducted pursuant to a

warrant issued by an independent judicial officer.”                          California

v. Carney, 471 U.S. 386, 390 (1985).                     An established exception

to   the    warrant        requirement    is      the    “automobile         exception.”

Kelly, 592 F.3d at 589.              Under this exception, police may search

a vehicle without a warrant if “probable cause exists to believe

                                            2
it contains contraband” and the vehicle is “readily mobile.”

Pennsylvania v. Labron, 518 U.S. 938, 940 (1996).

                  Considering the totality of the circumstances, we find

that       police    had   probable    cause     to   believe      that   the   readily

mobile truck contained contraband.                    Maryland v. Pringle, 540

U.S. 366, 370-71 (2003).               We note that officers may “draw on

their own experience and specialized training to make inferences

from and deductions about the cumulative information available

to them that might well elude an untrained person.”                             United

States       v.    Johnson,   599     F.3d   339,     343   (4th    Cir.)   (internal

quotation marks and citation omitted), cert. denied, ___ S. Ct.

___, 2010 WL 3236748 (U.S. Oct. 4, 2010) (No. 10-5913).

                  Accordingly,   we    affirm       Murphy’s    conviction. ∗        We

dispense with oral argument as the facts and legal contentions




       ∗
       The Supreme Court’s recent opinion in Arizona v. Gant, ___
U.S.___, 129 S. Ct. 1710 (2009), does not alter our decision.
We have declined to apply the Supreme Court’s rationale in Gant
beyond the search-incident-to-arrest exception.       See, e.g.,
United States v. Rumley, 588 F.3d 202, 205-06 (4th Cir. 2009)
(upholding search of a vehicle and seizure of a pistol in the
face of a Gant challenge because of the “plain-view” exception
to the warrant requirement), cert. denied, 130 S. Ct. 2123
(2010); United States v. Griffin, 589 F.3d 148, 154 n.8 (4th
Cir. 2009) (declining to apply Gant’s reasoning to protective
searches where suspect had not yet been arrested) pet. for cert.
filed (Jul. 16, 2010) (No. 10-6372).




                                             3
are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                      AFFIRMED




                                4